Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 19, 2018

The Court of Appeals hereby passes the following order:

A19D0217. RONNIE WILLIAMS v. HOMER BRYSON et al.

      Prisoner Ronnie Williams sought to proceed in forma pauperis in a petition for
writ of mandamus against, inter alia, the Georgia Department of Corrections. On
April 5, 2018, the trial court denied his request to proceed in forma pauperis and
rejected the filing of the petition. Williams then filed an untimely application1 for
discretionary review, which was dismissed by this Court. See Case No. A19D0041
(dismissed August 29, 2018). In that order, we noted that to the extent that the trial
court did not provide Williams with timely notice of its April 5 order, he could
petition the court to set aside and re-enter the order. See id. Upon Williams’ request,
the trial court thereafter set aside and re-entered its order on October 9, 2018. Then
on November 28, 2018, Williams filed this application. But this application is also
untimely.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). Williams’s application was untimely filed 50 days after re-entry of




      1
        Because he is incarcerated, Williams is required to file an application for
discretionary appeal pursuant to the Prison Litigation Reform Act of 1996, OCGA §
42-12-1 et seq.
the order he seeks to appeal. Accordingly, this application is hereby DISMISSED for
lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/19/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.